DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goble (US 2004/0102770 A1) in view of Dew (US 2003/0032994) in view of Stewart et al. (US 6517510).
Regarding claim 1, Goble discloses a system for use in arthroscopic surgery comprising: a sheath (192, Fig. 10; par. [0120]) characterized by a central lumen (Fig. 10), a distal section (Fig. 10) and a proximal section (Fig. 10) wherein the central lumen is sized and dimensioned to receive an arthroscopic instrument (not positively claimed, device E8), said sheath further comprising an inflow lumen (202/204; Fig. 10; par. [0120]) and an outflow lumen (206/204; Fig. 10; par. [0120]), and a fluid source (conductive fluid/saline; par. [(0120]) in fluid communication with the inflow lumen.
However, Goble does not specifically disclose a temperature sensor disposed on the distal section of the sheath; a mixing valve in fluid communication with the inflow lumen; a first fluid source containing warm irrigation fluid and in fluid communication with the mixing valve; a second fluid sources containing cool irrigation fluid and  in communication with the mixing valve; and a control system in electrical communication with the temperature sensor and the mixing valve, said control system capable of operating the mixing valve to mix fluid from the first fluid source and the second fluid source  to lower the temperature of an inflow fluid from the fluid source when a temperature from a surgical site measured by the temperature sensor exceeds a safe threshold temperature. Dew teaches a system for use in arthroscopic surgery (Fig. 5) wherein a control system (64) is in electrical communication with a temperature sensor (62), which measures the temperature of an outflow fluid. Dew discloses that during an arthroscopic procedure the temperature of the outflow fluid is monitored, as this value is indicative of the temperature of the normal tissue that is not to be heated (par. [0027]). Dew teaches that during the procure the surrounding tissue is maintained below 45°C (113°F) in order to prevent cellular death (par. [0025]-[0027)). If the temperature reading supplied to the control system is greater than the threshold, Dew discloses a variety of methods to reduce the tissue temperature (par. [0027]). Stewart teaches a system for automatically controlling the temperature of a fluid applied to a patient based on the temperature of the patient and the temperature of the fluid in the patient (col. 4, ll. 21-61). Stewart teaches a mixing valve (44; col. 4, ll. 7-20) in fluid communication with an inflow lumen (18; Fig. 4); a first fluid source (46; col. 3, l. 66 – col. 4, l. 6) containing warm irrigation fluid and in fluid communication with the mixing valve (44; Fig. 4); a second fluid sources (38; col. 3, ll. 51-65) containing cool irrigation fluid and in communication with the mixing valve (44; Fig. 4); and a control system (90) in electrical communication with a temperature sensor (132; Fig. 2) and the mixing valve (44), said control system capable of operating the mixing valve to mix fluid from the first fluid source (46) and the second fluid source (38) to lower the temperature of an inflow fluid from the fluid source when a temperature from a surgical site measured by the temperature sensor exceeds a safe threshold temperature (set point body temperature; col. 4, l. 21 – col. 5, l. 30). It would have been obvious to one having ordinary skill in the art at the time of the invention to have monitored the temperature of the outflow fluid and to have lowered the temperature of the inflow fluid when the temperature of the outflow fluid exceeds a threshold temperature, as taught by Dew and Stewart, in order to reduce tissue temperature and prevent and/or minimize thermal injury to the patient.
Regarding claim 2, Goble in view of Dew in view of Stewart disclose the system of claim 1 further comprising a fluid aperture (distal opening of 192; Fig. 10) disposed on the distal section of the sheath in fluid communication with the inflow lumen (Fig. 10).
Regarding claim 3, Goble in view of Dew in view of Stewart disclose the system of claim 1 further comprising a fluid aperture (distal opening of 192; Fig. 10) in fluid communication with the outflow lumen (Fig. 10).
Regarding claim 7, Goble discloses a method for performing arthroscopic surgery comprising: providing a sheath (192, Fig. 10; par. [0120]) characterized by a central lumen (Fig. 10), a distal section (Fig. 10) and a proximal section (Fig. 10) wherein the central lumen is sized and dimensioned to receive an arthroscopic instrument (not positively claimed), said sheath further comprising an inflow lumen (202/204; Fig. 10; par. [0120]) and an outflow lumen (206/204; Fig. 10; par. [0120]), one or more fluid apertures (distal opening of 192) disposed on the distal section in fluid communication with the inflow lumen (202/204; Fig. 10; par. [(0120]) and an outflow lumen (206/204; Fig. 10; par. [0120]); providing an ablation device (E8; Fig. 10; par. [0120]); and performing an arthroscopic surgical procedure at a surgical site using the ablation device (Fig. 10; par. [0120]).
However, Goble does not specifically disclose taking fluid temperature measurements within the surgical site with the temperature sensor; cooling an inflow fluid prior to entering the surgical site with a mixing valve that mixes fluid received from a first fluid source and a second fluid source in order to keep temperatures at the surgical site below a threshold based on the temperature measurements taken by the temperature sensor. Dew teaches a system for use in arthroscopic surgery (Fig. 5) wherein a control system (64) is in electrical communication with a temperature sensor (62), which measures the temperature of an outflow fluid. Dew discloses that during an arthroscopic procedure the temperature of the outflow fluid is monitored, as this value is indicative of the temperature of the normal tissue that is not to be heated (par. [0027]). Dew teaches that during the procure the surrounding tissue is maintained below 45°C (113°F) in order to prevent cellular death (par. [0025]-[0027)). If the temperature reading supplied to the control system is greater than the threshold, Dew discloses a variety of methods to reduce the tissue temperature (par. [0027]). Stewart teaches a system for automatically controlling the temperature of a fluid applied to a patient based on the temperature of the patient and the temperature of the fluid in the patient (col. 4, ll. 21-61). Stewart teaches a mixing valve (44; col. 4, ll. 7-20) in fluid communication with an inflow lumen (18; Fig. 4); a first fluid source (46; col. 3, l. 66 – col. 4, l. 6) containing warm irrigation fluid and in fluid communication with the mixing valve (44; Fig. 4); a second fluid sources (38; col. 3, ll. 51-65) containing cool irrigation fluid and in communication with the mixing valve (44; Fig. 4); and a control system (90) in electrical communication with a temperature sensor (132; Fig. 2) and the mixing valve (44), said control system capable of operating the mixing valve to mix fluid from the first fluid source (46) and the second fluid source (38) to lower the temperature of an inflow fluid from the fluid source when a temperature from a surgical site measured by the temperature sensor exceeds a safe threshold temperature (set point body temperature; col. 4, l. 21 – col. 5, l. 30). It would have been obvious to one having ordinary skill in the art at the time of the invention to have monitored the temperature of the outflow fluid and to have lowered the temperature of the inflow fluid when the temperature of the outflow fluid exceeds a threshold temperature, as taught by Dew and Stewart, in order to reduce tissue temperature and prevent and/or minimize thermal injury to the patient.

Claims 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goble in view of Dew in view of Stewart as applied to claim 1 above, and further in view of Van Wyk (US 2003/0208193).
Regarding claim 4, Goble in view of Dew in view of Stewart disclose the system of claim 1, but does not specifically disclose a temperature-warning device in thermal communication with an outflow fluid from the outflow lumen. Van Wyk teaches an arthroscopic surgical system having a temperature sensor (55) for measuring an outflow fluid temperature (par. [0035]) in order to make sure that the temperature in the surgical site does not exceed a threshold temperature (par. [0034]), and if the threshold is exceeded, to visually and audibly alert the surgeon via a temperature warning device (2) to allow the surgeon to stop or modify the operation of the device before reaching undesirable fluid temperatures (par. [0015]). It would have been obvious to modify the system of Goble with the temperature warning device (2) as taught by Van Wyk to achieve the predictable result of alerting the surgeon that the temperature threshold has been exceeded via a visual indication and via an audible alarm when the surgeon is not looking at the visual display in order to prevent thermal injury to the patient.
Regarding claim 5, Goble in view of Dew in view of Stewart in view of Van Wyk disclose the system of claim 4 wherein the temperature-warning device provides an audible warning when the temperature of the outflow fluid exceeds a safe threshold (Van Wyk: 2; par. [0015]).
Regarding claim 6, Goble in view of Dew in view of Stewart in view of Van Wyk disclose the system of claim 4 wherein the temperature-warning device provides a visual warning when the temperature of the outflow fluid exceeds a safe threshold (Van Wyk: 2; par. [0015]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795